PER CURIAM
Plaintiffs, sellers of real property, appeal from a judgment that, inter alia, allowed strict foreclosure and specified that defendants’ total remaining “payoff’ obligation on the land sale contract was $51,395.14. Plaintiffs assert that the $51,395.14 figure was erroneous in that it did not include accrued prejudgment interest from the date of default. Plaintiffs also appeal from a supplemental judgment for attorney fees, asserting that the court improperly offset and reduced their fees. We affirm.
Based on our review of the record, we conclude that any “error” in the $51,395.14 figure was invited error. In particular, plaintiffs’ counsel proposed that figure to the trial court without qualification or reservation. Consequently, plaintiffs cannot complain of any “error” in that regard. See Calif.-Pacific Utilities v. Barry, 254 Or 344, 347, 460 P2d 847 (1969).
We reject, without elaboration, plaintiffs’ arguments pertaining to the attorney fee award.
Affirmed.